OPINION OF THE COURT
Per Curiam.
On April 11, 2008, the respondent pleaded guilty before the *60Honorable Catherine M. Bartlett in the County Court, Rockland County, to rape in the third degree, in violation of Penal Law § 130.25 (2), a class E felony, and criminal sexual act in the third degree, in violation of Penal Law § 130.40 (2), a class E felony. Sentencing was scheduled for July 9, 2008.
The Grievance Committee for the Second and Eleventh Judicial Districts (hereinafter Grievance Committee) now moves for an order striking the respondent’s name from the roll of attorneys based upon her felony convictions pursuant to Judiciary Law § 90 (4) (b).
By virtue of her felony convictions upon her entry of a plea of guilty, the respondent ceased to be an attorney and counselor-at-law pursuant to Judiciary Law § 90 (4) (a) and was automatically disbarred on April 11, 2008. Accordingly, the Grievance Committee’s motion to now strike the respondent’s name from the roll of attorneys is granted.
Prudenti, P.J., Mastro, Rivera, Spolzino and Skelos, JJ., concur.
Ordered that pursuant to Judiciary Law § 90 (4) (a), the respondent, Beth Mansfield Módica, admitted as Beth Mansfield Gardner, is disbarred, effective April 11, 2008, and her name is now stricken from the roll of attorneys and counselors-at-law, pursuant to Judiciary Law § 90 (4) (b); and it is further,
Ordered that the respondent, Beth Mansfield Módica, admitted as Beth Mansfield Gardner, shall comply with this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, the respondent, Beth Mansfield Módica, admitted as Beth Mansfield Gardner, is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto and (4) holding herself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that if the respondent, Beth Mansfield Módica, admitted as Beth Mansfield Gardner, has been issued a secure pass by the Office of Court Administration, it shall be returned *61forthwith to the issuing agency and the respondent shall certify to the same in her affidavit of compliance pursuant to 22 NYCRR 691.10 (f).